DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ji-Yong D. Chung (54,805) on 03/08/2022.

The application has been amended as follows: 
CLAIMS:

1. (Currently Amended) A network component comprising ,  based on the SRv6 packet, a segment identifier that identifier that includes a function identifier and a network slice identifier; extract the function identifier and the network slice identifier from the segment identifier; retrieve, from a function table, an instruction 

11. (Currently Amended) A method comprising: obtaining, by a network component, a Segment Routing Internet Protocol Version 6 (SRv6) packet; determining[[.]], based on the SRv6 packet, a segment identifier that includes a function identifier and a network slice identifier; extracting the function identifier and the network slice identifier from the segment identifier; retrieving, from a function table, an instruction using the function identifier, which has been extracted from the segment identifier of the SRv6 packet, which comprises at least a segments left field and a first segment field, as a lookup key for the function table; and executing the instruction, which corresponds to the function identifier, for a network slice specified by the network slice identifier.  

19. (Currently Amended) A non-transitory computer-readable storage medium, comprising processor-executable instructions that cause, when executed by one or more processors, cause the one or more processors to instantiate a network component configured to: obtain a Segment Routing Internet Protocol Version 6 (SRv6) packet; determine[[.]], based on the SRv6 packet, a segment identifier that includes a function identifier and a network slice identifier; extract the function identifier and the network slice identifier from the segment identifier; retrieve, from a function table, an instruction using the function identifier, which has been extracted from the segment identifier of the 

Allowable Subject Matter
Claims 1-9 and 11-21, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 12/08/2021, the prior art references (stammers and Du) does not teach the at least indication portions of the claim of a network component comprising one of: a processor or a core network function instance, wherein the network component is configured to: obtain a Segment Routing Internet Protocol Version 6 (SRv6) packet; determine. based on the SRv6 packet, a segment identifier that identifier that includes a function identifier and a network slice identifier; extract the function identifier and the network slice identifier from the segment identifier; retrieve, from a function table, an instruction using the function identifier, which has been extracted from the segment identifier of the SRv6 packet, which comprises at least a segments left field and a first segment field, as a lookup key for the function table; and execute the instruction, which corresponds to the function identifier, for a network slice specified by the network slice identifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645